DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species. Election was made without traverse in the reply filed on December 06, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima et al. (JP Publication No.: 05-103255), and further in view of Maruyama (U.S. Publication No.: 2017/0343765).
Regarding claim 1:
(FIGS. 1, 2) comprising: a lens ((2), (2a), [0007]); detectors configured to detect temperatures at a plurality of mutually different positions of the lens apparatus, respectively ((5), (6), [0008]); and a processor configured to estimate a temperature of the lens based on the detected temperatures with respect to each of the plurality of mutually different positions (temperature detected at (5) is corrected by temperature detected at (6) in (10), the resulted “temperature detection signal” is output from (10) into (11)).
	Yajima does not specifically disclose obtain a change amount of a temperature per unit time with respect to each of the plurality of mutually different positions.
	Maruyama teaches a lens control apparatus and method, comprising: a processor configured to obtain a change amount of a temperature per unit time based on each of the detected temperatures and a time at which each of the detected temperatures is obtained (FIG. 8, “temperature change amount ΔT per unit time”, [0127, 0128]; [0132-0144]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Maruyama’s with the lens apparatus taught by Yajima for the purpose of providing a lens control apparatus capable of executing lens control by which defocusing caused by temperature change is corrected to a focusing state which is much closer to the original focusing state (Maruyama: [0008]).

Regarding claim 2:
	Yajima and Maruyama disclose and teach of the lens apparatus according to claim 1, wherein together Yajima and Maruyama further disclose that the detectors include: a first detector configured to detect a first temperature as a temperature of one of an outside and an (Yajima: (6), [0008]); and a second detector configured to detect a second temperature as a temperature of an inside of the lens apparatus (Yajima: (5), [0008]), and wherein the processor is configured to obtain a first temperature change rate as a change amount of the first temperature per unit time, and a second temperature change rate as a change amount of the second temperature per unit time (Yajima: discloses the two temperature sensors (5), (6); Maruyama: discloses obtaining “temperature change amount ΔT per unit time”, [0127, 0128], [0132-0144]), to estimate the temperature of the lens based on the first temperature change rate and the second temperature change rate (Yajima: discloses that temperature detected at (5) is corrected by temperature detected at (6) in (10), the resulted “temperature detection signal” is output from (10) into (11), the “temperature detection signal” is determined based on the temperatures detected at (5) and (6); Maruyama: discloses obtaining “temperature change amount ΔT per unit time”, [0127, 0128], [0132-0144]).

Regarding claim 6:
	Yajima and Maruyama disclose and teach of the lens apparatus according to claim 1, wherein Yajima further discloses: a lens unit configured to correct defocus of the lens apparatus ((2a), [0007]), wherein the processor is configured to obtain a drive amount of the lens unit based on the estimated temperature of the lens ([0013]).

Regarding claims 7, 8, and 12:
	Claims 7 and 12 (Yajima discloses its lens device used with a television camera, which inherently contains a computer-readable storage medium for storing the program of its invention, [0001]) are similarly rejected as in claim 1 above, and claim 8 is similarly rejection as in claim 2 above.

Allowable Subject Matter
Claims 3, 5, 9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299. The examiner can normally be reached MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/Examiner, Art Unit 2852